Citation Nr: 0940626	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-13 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$ 8,960.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association (United Spinal Association) 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center located in Philadelphia, Pennsylvania, which 
denied a waiver of disability compensation benefits, in the 
calculated amount of $ 8,960.00.  The Veteran has also 
appealed a February 2008 Administrative Decision, which held 
that an administrative error did not result in the 
overpayment of benefits to the Veteran in the calculated 
amount of $ 8,960.00.

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.


FINDINGS OF FACT

1.  A portion of the Veteran's monthly disability 
compensation benefits included an amount for aid and 
attendance.   

2.  In January 2006, the Veteran was admitted to the 
Claremont Nursing and Rehabilitation Center, which is a VA 
contract nursing home.

3.  The Veteran initially notified the RO that he was 
hospitalized at a VA contract nursing home in February 2006 
and requested that appropriate action be taken to reduce that 
portion of his aid and attendance to avoid overpayment of 
benefits.

4.  The Veteran again notified the RO in March 2006 that he 
was hospitalized at a VA contract nursing home and requested 
that appropriate action be taken to reduce that portion of 
his aid and attendance to avoid overpayment of benefits.

5.  The RO did not process the reduction of disability 
payments until August 2006 and made the reduction based upon 
hospitalization effective March 1, 2006, which resulted in an 
overpayment of $8,960.00.

6.  There is equally shared fault in the creation of the 
overpayment, and the Veteran unjustly received monies to 
which he was not entitled and knew or should have known he 
was not entitled.

7.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

9.  Recovery of the overpayment would defeat the purpose for 
which compensation benefits were awarded.

10.  Recovery of the overpayment of compensation benefits 
would not deprive the Veteran of the ability to provide for 
life's basic necessities.

11.  The failure to repay the debt would result in unfair 
gain to the Veteran.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $8,960.00 was properly created and recovery of 
the overpayment of VA disability benefits is not against 
equity and good conscience.  38 U.S.C.A. § 5302(a)(c) (West 
2002); 38 C.F.R. §§ 1.963, 1.965


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51). Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.


II.  Procedural History

On February 21, 2006, the Veteran's representative notified 
the RO that the Veteran had been admitted to the Claremont 
Nursing and Rehabilitation Center, which is a VA contract 
nursing home, on January 20, 2006.  The representative asked 
that the RO take the appropriate action to reduce that 
portion of the Veteran's aid and attendance from his monthly 
compensation benefits to avoid overpayment.  

On March 13, 2006, the Veteran's representative again 
notified the RO of the Veteran's admission to the VA nursing 
home and asked that the appropriate actions be taken to 
reduce his special monthly compensation award due to 
hospitalization at the government's expense.  

By letter dated in August, 2006, the Veteran was notified 
that his monthly compensation benefit was reduced effective 
in March 2006 on the basis of his admission to the VA 
contract nursing home..  The reduction was made retroactive 
to March 1, 2006.  The Veteran was informed that because of 
the change he had been "paid too much."  He was further 
notified that the exact amount of overpayment would be sent 
to him shortly.

On September 4, 2006, the Veteran was notified that the 
overpayment was in the calculated amount of $8,960.00.  The 
Veteran submitted a request for waiver of the debt in 
September 2006.  The Veteran further disputed the creation of 
the compensation overpayment.

The request for waiver was denied in July 2007, which the 
Veteran immediately appealed.  In February 2008, the RO 
issued an Administrative Decision and found that an 
administrative error did not result in the overpayment of 
benefits to the Veteran.  The Veteran  promptly appealed this 
decision as well.  A statement of the case (SOC) was issued 
in May 2008.  The Veteran perfected his appeal in May 2008.

III.  Analysis

The Veteran contends that the overpayment of $8,960.00, was 
created solely by VA error, i.e. the  RO's failure to 
expedite the reduction process after notification by the 
Veteran of his admission to a VA contract nursing home 
resulted in an overpayment of benefits. 

Compensation at the aid and attendance rate is payable when 
the Veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2008).

When a Veteran who is already entitled to the aid and 
attendance allowance is hospitalized, the additional 
compensation or increased pension, for aid and attendance 
shall be discontinued when the Veteran is hospitalized at the 
expense of the United States Government.  The reduction shall 
be discontinued effective the last day of the month following 
the month in which the Veteran is admitted for 
hospitalization.  38 C.F.R. § 3.552(a)(1), (b)(2).

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

When an overpayment has been made by reason of an erroneous 
award based solely upon administrative error, the reduction 
of that award cannot be made retroactive to form an 
overpayment of debt owed to VA from the recipient of the 
erroneous award.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000).  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error, however, 
may be found to occur only in cases where the veteran neither 
had knowledge of, nor should he have been aware of the 
erroneous award.  Further, such error contemplates that 
neither the veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award. 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. 
Brown, 10 Vet. App. 171 (1997) (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

The Board finds that the debt was properly created, as it is 
not due solely to VA administrative error.  The veteran was 
aware of the need to notify VA of his admission to a VA 
contract nursing home and he did so in a timely manner in 
February and March 2006.  

That finding does not end the inquiry, however.  The evidence 
of record also establishes that the veteran knew, or should 
have known, that the payments that he received after his 
admission to the VA contract nursing home were erroneous.  In 
the letters dated in February and March 2006, it was 
indicated that the VA was being notified of his admission to 
the VA contract nursing home so that the appropriate action 
could be taken to reduce that portion of his aid and 
attendance benefits to avoid any future overpayment.  Clearly 
he understood that he was not entitled to receive aid and 
attendance benefits after admission to the VA contract 
nursing home.  The veteran's obligation does not end with 
notifying VA of the admission.  Given his admitted awareness 
of the need to provide such notice and his awareness that he 
was not entitled to aid and attendance benefits after 
admission to the nursing home, the Board finds that the 
Veteran knew that his compensation benefits did not change to 
reflect his admission to the nursing home in January 2006 but 
he negotiated the benefits checks received after that date 
despite the fact he knew that he was not entitled to the full 
amount received.  The overpayment is not due solely to 
administrative error, and as the veteran bears some 
responsibility, because he accepted the payments, the debt is 
considered valid.  Accordingly, the Board concludes that the 
overpayment in this case was not the result of sole VA 
administrative error and the overpayment in this case was 
properly established.  38 C.F.R. §§ 3.500, 3.707, 21.3023.  

Having determined that the debt is valid, the Board will turn 
to the question of whether waiver of recovery of the 
overpayment is warranted.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, waiver 
of recovery of the assessed overpayment is not precluded 
pursuant to 38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2007).  
In order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2009).  The regulations in this case provide that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. 38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  This list of element is 
not intended to be all-inclusive. 38 C.F.R. § 1.965(a).

Here, the RO determined that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the indebtedness.  The Board agrees.  

Based on a review of the claims file and having considered 
the contentions of the Veteran, it is clear that the both the 
VA and the Veteran share the fault in the creation of the 
debt.  The VA was admittedly slow to adjust the Veteran's 
award payment which created the debt.  However, as noted 
above, the Veteran clearly understood that he was not 
entitled to receive aid and attendance benefits after 
admission to the nursing home and he accepted the full 
payment for the period of time in question.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the Veteran was not entitled to 
additional aid and attendance compensation after admission to 
the VA contract nursing home, and recovery of the debt would 
not defeat the intended purpose of the benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the Veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of VA disability benefits which the 
Veteran deposited into his personal account and therefore he 
has benefitted from receiving that portion of compensation.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In September 2006, the Veteran submitted a financial status 
report indicating that he and his spouse had total net 
monthly income of $5743.  He reported monthly expenses of 
$2,938, with a net monthly surplus of $2,815.  He also 
reported $497 per month payment on unsecured debt totaling 
$23,068.17.  Taking into consideration the $497 per month 
payment toward debt, there is a net monthly surplus of income 
of $2,318.

With respect to undue hardship, it is not shown that future 
payment of the debt will deprive him of basic necessities of 
life.  The financial status report indicated that his income 
exceeds his expenses.  It is also indicated that $497 per 
month of expenses are due to payment to a private creditor.  
The debt to the government is of equal importance and there 
is no reason that the Veteran should not accord the 
government the same consideration that he accords his private 
creditor.  The Veteran has failed to show that he is unable 
to provide for the basic necessities.  It is to be emphasized 
that this does not mean that some sacrifice on the part of 
the Veteran would not be required; however, absent a finding 
that the ability to provide for life's basic necessities 
would be endangered, it may not be held that financial 
hardship would result.  Therefore, undue hardship is not 
shown.

In sum, the elements of the equity and good conscience 
standard clearly favor recovery of the overpayment by VA.  
There was fault on the part of the VA in the creation of the 
debt, but there was also some fault on the part of the 
Veteran in the creation of the debt because he negotiated the 
checks with the knowledge that he was not entitled to the 
full amount received.  There is no evidence of undue hardship 
and no change in position to the veteran's detriment.  
Further, there would be unjust enrichment.  It is recognized 
that the elements as discussed are not all inclusive; 
however, the Veteran has not advanced any other facts which 
would be of any significance in applying the equity and good 
conscience standard.  Having considered all of the equities 
in this case, the Board concludes that waiver of recovery of 
the overpayment of aid and attendance disability benefits in 
the amount of $8,960 is not warranted.




ORDER

The overpayment of disability compensation benefits in the 
calculated amount of 
$ 8,960.00, was validly created and waiver of recovery of the 
debt is denied.  .



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


